 




EXHIBIT 10.1




DEMAND REVOLVING LINE OF CREDIT AGREEMENT




         This Revolving Line of Credit Agreement (the "AGREEMENT") is made and
entered into in this ____th day of _______, 2018, by and between EAC MANAGEMENT,
LLC, a Florida limited liability company (“LENDER”), PAYMEON, INC., a Nevada
corporation ("BORROWER(S)"), and ROCKSTAR ACQUISITIONS, LLC (“BORROWER(S)”), a
Florida limited liability company.




         In consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:




         1.       LINE OF CREDIT. Lender hereby establishes a revolving line of
credit (the "CREDIT LINE") for Borrower in the principal amount up to One
Hundred Thousand Dollars ($100,000.00) (the "CREDIT LIMIT"). Any outstanding
principal and interest amounts due under the Credit Line shall be due and
payable on demand from Lender.




         2.       ADVANCES. Any request for an Advance may be made from time to
time and in such amounts as Borrower may choose; provided, however, any
requested Advance will not, when added to the outstanding principal balance of
all previous Advances, exceed the Credit Limit. Requests for Advances may be
made orally or in writing by such officer of Borrower authorized by it to
request such Advances. Until such time as Lender may be notified otherwise,
Borrower hereby authorizes its president to request Advances. Lender may deposit
or credit the amount of any requested Advance to Borrower's checking account.
Lender may refuse to make any requested Advance if an event of default has
occurred and is continuing hereunder either at the time the request is given or
the date the Advance is to be made, or if an event has occurred or condition
exists which, with the giving of notice or passing of time or both, would
constitute an event of default hereunder as of such dates.




         The funds from the Advances will be used by the Borrower for operating
expenses in connection with the operations of the Borrower.




         3.       INTEREST. All sums advanced pursuant to this Agreement shall
bear interest from the date each Advance is made until paid in full at the rate
of five percent (%) per annum, simple interest (the "EFFECTIVE RATE").




         4.       REPAYMENT. Borrower shall pay accrued interest on the
outstanding principal balance on a monthly basis commencing on ______ 15, 2018,
and continuing on the fifteenth day of each month thereafter. Borrower may make
payments early without penalty.  Borrower may make payments as often as it
desires, but must make at least one payment every month on the date shown above.
 Any principal repayments shall become available as part of the facility to the
Borrower for future borrowings.  The entire unpaid principal balance, together
with any accrued interest and other unpaid charges or fees hereunder, shall be
due and payable on Demand from Lender. All payments shall be made to Lender at
such place as Lender may, from time to time, designate. All payments received
hereunder shall be applied, first, to any costs or





--------------------------------------------------------------------------------

 




expenses incurred by Lender in collecting such payment or to any other unpaid
charges or expenses due hereunder; second, to accrued interest; and third, to
principal. Borrower may prepay principal at any time without penalty.




         5.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to
enter into this Agreement and to make the advances provided for herein, Borrower
represents and warrants to Lender as follows:




                  a.       Borrower is a duly organized, validly existing, and
in good standing under the laws of the State of Nevada with the power to own its
assets and to transact business in Florida, and in such other states where its
business is conducted.




                  b.       Borrower has the authority and power to execute and
deliver any document required hereunder and to perform any condition or
obligation imposed under the terms of such documents.




                  c.       The execution, delivery and performance of this
Agreement and each document incident hereto will not violate any provision of
any applicable law, regulation, order, judgment, decree, article of
incorporation, by-law, indenture, contract, agreement, or other undertaking to
which Borrower is a party, or which purports to be binding on Borrower or its
assets and will not result in the creation or imposition of a lien on any of its
assets.







         6.       EVENTS OF DEFAULT. An event of default will occur if any of
the following events occurs:




                  a.       Failure to pay any principal or interest hereunder
within ten (10) days after the same becomes due.




                  b.       Any representation or warranty made by Borrower in
this Agreement or in connection with any borrowing or request for an Advance
hereunder, or in any certificate, financial statement, or other statement
furnished by Borrower to Lender is untrue in any material respect at the time
when made.




                  c.       Default by Borrower in the observance or performance
of any other covenant or agreement contained in this Agreement, other than a
default constituting a separate and distinct event of default under this
Paragraph 6.




                  d.       Filing by Borrower of a voluntary petition in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended or under any other insolvency
act or law, state or federal, now or hereafter existing.




                  e.       Filing of an involuntary petition against Borrower in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended, or under any other insolvency
act or law, state or





--------------------------------------------------------------------------------

 




federal, now or hereafter existing, and the continuance thereof for sixty (60)
days undismissed, unbonded, or undischarged.




         7.       REMEDIES. Upon the occurrence of an event of default as
defined above, Lender may declare the entire unpaid principal balance, together
with accrued interest thereon, to be immediately due and payable without
presentment, demand, protest, or other notice of any kind. Lender may suspend or
terminate any obligation it may have hereunder to make additional Advances. To
the extent permitted by law, Borrower waives any rights to presentment, demand,
protest, or notice of any kind in connection with this Agreement. No failure or
delay on the part of Lender in exercising any right, power, or privilege
hereunder will preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The rights and remedies provided herein
are cumulative and not exclusive of any other rights or remedies provided at law
or in equity. Borrower agrees to pay all costs of collection incurred by reason
of the default, including court costs and reasonable attorney's fees.




         8.       NOTICE. Any written notice will be deemed effective on the
date such notice is placed, first class, postage prepaid, in the United States
mail, addressed to the party to which notice is being given as follows:




         Lender:                    EAC Management, LLC

Edward A. Cespedes, Sole Member and Manager




         Borrowers:               Paymeon, Inc.

Rockstar Acquisitions, LLC




         9.       GENERAL PROVISIONS. All representations and warranties made in
this Agreement and the Promissory Note and in any certificate delivered pursuant
thereto shall survive the execution and delivery of this Agreement and the
making of any loans hereunder. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender, their respective successors and assigns,
except that Borrower may not assign or transfer its rights or delegate its
duties hereunder without the prior written consent of Lender. This Agreement,
the Promissory Note, and all documents and instruments associated herewith will
be governed by and construed and interpreted in accordance with the laws of the
State of California. Time is of the essence hereof. This Agreement will be
deemed to express, embody, and supersede any previous understanding, agreements,
or commitments, whether written or oral, between the parties with respect to the
general subject matter hereof. This Agreement may not be amended or modified
except in writing signed by the parties.




10.

NOT A COMMITTED FACILITY.  Lender may demand repayment of any outstanding
amounts under the Demand Revolving Credit Facility at its sole discretion.
 Lender, at its sole discretion, may deny any Advance requests from Borrowers.








--------------------------------------------------------------------------------

 




         EXECUTED on the day and year first written above.




               Borrowers:       

Paymeon, Inc.:  _________________, President

Rockstar Acquisitions, LLC:  _____________, Manager










                Lender:         

EAC Management, LLC:  _______________, Manager









